DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the face mixed images” (claim 1, lines 12-13, 14, & 18; claim 3, lines 3, 4, 5, 7, & 8; claim 4, line 3; claim 5, line 2; claim 6, lines 15-16, 17, & 21; claim 8, lines 3, 5, 6, 8, & 9; claim 9, line 3; claim 10, line 2; claim 11, lines 12-13, 14, & 18; and claim 12, lines 17-18, 19, & 23) lacks proper antecedent basis.

The recitation “a first face mixed image… wherein the first face mixed image does not belong to the face mixed images” (claim 1, lines 16-18; claim 6, lines 19-21; claim 11, lines 16-18; claim 12, lines 21-23) is unclear as to what elements are “mixed” to generate the recited “first face mixed image”, insofar as the recited “first face mixed image” is specifically excluded from the set of “face mixed images” whose generation is described.
Allowable Subject Matter
Claims 1-12, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 1, 6, & 11-12 (and dependent claims 2-5 & 7-10), insofar as they are understood, the art of record does not teach or suggest the recited arrangement of calculating a mean of face mixed images processed with face landmark alignment into first virtual face mixed image and superimposing this virtual face mixed image with a first face mixed image which is not one of the aforementioned face mixed images in conjunction with the recited arrangement of performing face recognition, normalization, alignment, and superimposition on original face images to generate a face mixed image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rowe, Usui, Tsurumi, Lee, Chaudhuri, Tan, Lints, and Valentine disclose examples of facial recognition and facial image processing.
Translations of CN109948467 and CN107767335, already cited in the 12/8/20 Information Disclosure Statement, are added to the record.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed 
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663